            Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                                        CRIMINAL ACTION

                 v.

TYRONE TRADER                                                        NO. 04-680-06

DuBOIS, J.                                                                             February 17, 2021

                                         MEMORANDUM

    I.       INTRODUCTION

          Pro se defendant, Tyrone Trader, is an inmate at Federal Correctional Institution Gilmer

(“FCI Gilmer”). Presently before the Court are four motions filed by pro se defendant:

(1) Motion for Compassionate Release; (2) Motion for Discovery; (3) Motion to Continue; and

(4) Motion for Order.

          Pro se defendant has served approximately 222 months, with good time credit,1 of a 300-

month sentence for low-level drug offenses at a facility where more than 300 inmates have tested

positive for COVID-19. For the reasons that follow, pro se defendant’s Motion for

Compassionate Release is granted, and pro se defendant’s sentence is reduced to time served.

Pro se defendant’s remaining motions are denied as moot.

    II.      BACKGROUND

             A. Instant Offenses

          On January 18, 2007, a jury convicted pro se defendant of conspiracy to distribute more

than five kilograms of cocaine and other substantive cocaine distribution offenses. Pro se

defendant was “a street-level dealer [at] the bottom rung of the conspiracy and was directly


1
    On October 2, 2020, the Government reported that pro se defendant has “received credit for approximately 26
    months of good conduct time.” Gov’t Resp. at 6. The record does not disclose good time credit earned since
    that date.
         Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 2 of 12




responsible for the distribution of only 269.4 grams of cocaine.” Mem. and Order dated Aug. 19,

2015, at 3.

              B. Sentencing

       Pro se defendant was sentenced by the Court on September 29, 2008 to, inter alia, a

mandatory minimum sentence of life imprisonment. The mandatory minimum sentence was

based on pro se defendant’s criminal responsibility for all cocaine distributed during the course

of the drug conspiracy. At sentencing, after noting pro se defendant’s criminal history which

included a number of convictions for drug-related crimes, the Court stated as follows:

       [E]ven with your prior drug crimes and your other criminal conduct . . . a life
       sentence for the crime of conviction is much too harsh a sentence to impose. It
       just overstates the seriousness of the offense. And were I given any discretion . . .
       I would impose a substantially lower sentence.

Sentencing Tr. at 41:20–23, 43:4–8. The Court also ordered that “[i]f released from

imprisonment, defendant shall be placed on supervised release for a term of ten years . . . .” Id.

at 43:23–44:5.

       On December 20, 2016, pro se defendant’s sentence was commuted to a term of 300

months’ imprisonment, “leav[ing] intact . . . the 10-year term of supervised release.” Document

No. 772 at 3. Pro se defendant has served approximately 196 months in custody, which, with

good time credit of twenty-six months, is approximately 222 months, or 75% of his sentence.

The Government reports that pro se defendant’s anticipated release date is March 31, 2026.

Gov’t Resp. at 6.

              C. Present Motions

                 1. Pro Se Defendant’s Motion for Compassionate Release

       On September 14, 2020, pro se defendant filed the pending Motion for Compassionate

Release. This is pro se defendant’s third request for relief based on the ongoing COVID-19


                                                 2
          Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 3 of 12




pandemic.2 In support of the motion, pro se defendant states that he is at increased risk of

contracting COVID-19 because he “suffers from Type-2 diabetes and glaucoma.” Def.’s Mot. at

4. Pro se defendant’s medical records confirm that he was diagnosed with “Type 2 diabetes

mellitus” on April 26, 2018 and “unspecified glaucoma” on May 30, 2019.3 Document No. 805

at 13. Pro se defendant also identifies as risk factors his age and weight—he is fifty-three years

old, six feet tall, and weighs 230 pounds. Id. at 2; Document No. 797 at 1. His height and

weight place his body mass index (“BMI”) at 31.19.

        Pro se defendant claims that FCI Gilmer has failed to control the spread of COVID-19.

The Bureau of Prisons (“BOP”) website states that, as of February 9, 2021, 324 inmates have

tested positive for COVID-19 at FCI Gilmer, including nine active cases. Federal Bureau of

Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (accessed Feb. 9, 2021).

        Pro se defendant also argues he “has been working hard to become a better person.”

Document No. 797 at 1. He has filed certificates showing that he completed drug abuse

treatment programs on August 29, 2017 and September 11, 2018, respectively. Id. at 8, 9. With

respect to his conduct in custody, the Government reports that pro se defendant “has received six

disciplinary infractions while serving his current sentence.” Gov’t Resp. at 6–7. All but one of

these infractions—pro se defendant’s “engaging in a group demonstration”—occurred prior to

2012. Id.




2
    On May 26, 2020, pro se defendant filed a motion requesting a transfer from FCI Gilmer to home confinement.
    Document No. 792. On July 27, 2020, pro se defendant filed a motion requesting compassionate release under
    18 U.S.C. § 3582(c)(1)(A). Document No. 797. In both motions, pro se defendant stated that he was concerned
    about contracting COVID-19 at FCI Gilmer. The Court denied both motions on the ground that pro se
    defendant failed to exhaust his administrative remedies. Document Nos. 796, 799.
3
    According to the Government, pro se defendant’s “latest lab results . . . showed that his blood sugar has been
    improving (from 6.4% in January 2019 to 5.8% in May 2020) and he [is] now in pre-diabetes stage.” Gov’t
    Resp. at 9. The Government cites no portion of pro se defendant’s medical records, and the Court has found
    none, stating that pro se defendant has pre-diabetes rather than Type 2 diabetes mellitus.

                                                         3
             Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 4 of 12




           Finally, pro se defendant claims he has “strong family support thats [sic] ready and

willing to help in all areas that’s needed.” Document No. 797 at 2. He states that, if the Court

grants compassionate release, he will live with his sister, Sonja, in Chester, Pennsylvania.

           On October 2, 2020, the Government filed its response to pro se defendant’s Motion for

Compassionate Release. The motion is thus ripe for decision.

                  2. Pro Se Defendant’s Additional Motions

           After filing the Motion for Compassionate Release, pro se defendant filed three

additional motions on October 16, 2020. First, he filed a Motion for Discovery seeking

information regarding FCI Gilmer’s efforts to limit the spread of COVID-19. Document No.

807. Second, he filed a Motion to Continue seeking to “continue his time to respond to the

government’s reply” to the Motion for Compassionate Release. Document No. 808 at 1.

Finally, he filed a Motion for Order requesting that the Court “strike the medical records related

to his weight and diabetes.” Document No. 809 at 1.

    III.      DISCUSSION

              A. Applicable Law

           Pro se defendant seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). Section

3582(c)(1)(A)(i) permits a federal prisoner to petition a court for compassionate release for

“extraordinary and compelling reasons” after first filing a request for compassionate release with

the prison warden.4 18 U.S.C. § 3582(c)(1)(A)(i). Generally, “extraordinary” means “[b]eyond

what is usual, customary, regular, or common,” and a “compelling need” is a “need so great that

irreparable harm or injustice would result if it is not met.” United States v. Rodriguez, 451 F.


4
    On August 9, 2020, pro se defendant sent an email to the Warden of FCI Gilmer requesting compassionate
    release. The parties do not dispute that pro se defendant has exhausted his administrative remedies.

                                                      4
           Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 5 of 12




Supp. 3d 392, 401 (E.D. Pa. 2020) (quoting Extraordinary, Black’s Law Dictionary (11th ed.

2019)).

          “Extraordinary and compelling reasons,” for purposes of § 3582(c)(1)(A)(i), were

previously defined by a policy statement in § 1B1.13 of the United States Sentencing Guidelines,

which cites the (A) medical conditions, (B) age, and (C) family circumstances of the defendant

and (D) “reason[s] other than, or in combination with, the reasons described in subdivisions

(A) through (C),” as determined by the BOP. U.S.S.G. § 1B1.13 cmt. n.1(A)-(D). Although

courts have concluded that this policy statement is no longer binding after enactment of the First

Step Act, the “old policy statement provides helpful guidance” for courts applying

§ 3582(c)(1)(A)(i). United States v. Beck, No. 13-186, 2019 WL 2716505, at *6 (M.D.N.C. June

28, 2019); see also Coleman v. United States, No. 20-1769, 2020 WL 2079406, at *6 (E.D. Pa.

Apr. 30, 2020) (DuBois, J.).

          The Third Circuit has held that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 954 F.3d 954, 597 (3d Cir. 2020). Moreover,

“the existence of some health risk to every federal prisoner as the result of this global pandemic

does not, without more, provide the sole basis for granting release to each and every prisoner.”

United States v. Roeder, 807 F. App’x 157, 161 n.16 (3d Cir. 2020). Therefore, a general fear of

contracting COVID-19 alone does not satisfy the “extraordinary and compelling reasons”

requirement of the statute. United States v. Ramirez-Ortega, No. 11-251-07, 2020 WL 4805356,

at *2 (E.D. Pa. Aug. 18, 2020) (DuBois, J). However, an inmate may be able to establish

extraordinary and compelling circumstances when the inmate suffers from a medical condition

that the CDC has identified as a risk factor for COVID-19. Rodriguez, 451 F. Supp. 3d at 402.



                                                 5
         Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 6 of 12




        “Not every defendant who presents a qualifying extraordinary and compelling reason is

entitled to relief under Section 3582(c)(1)(A).” United States v. Babbitt, No. 18-384, 2020 WL

6153608, at *9 (E.D. Pa. Oct. 21, 2020). Before granting compassionate release, a court must

consider (1) whether the defendant would present a danger to the community under 18 U.S.C.

§ 3142(g); and (2) whether a sentence reduction would be consistent with the factors enumerated

in 28 U.S.C. § 3553(a). Id. Ultimately, compassionate release is appropriate only when there are

extraordinary and compelling circumstances, the defendant’s release would not pose a danger to

the community under § 3142(g), and release would be consistent with the § 3553(a) factors.

           B. Motion for Compassionate Release

       The Government argues that pro se defendant’s Motion for Compassionate Release

should be denied because (1) it is “not clear” whether pro se defendant’s medical conditions

constitute an extraordinary and compelling reason warranting compassionate release; (2) even if

pro se defendant has stated an extraordinary and compelling reason, he presents a danger to the

community under § 3142(g); and (3) the § 3553(a) factors weigh against reducing his sentence.

Gov’t Resp. at 17.

              1. Extraordinary and Compelling Reason

       As discussed supra, a court may reduce a prisoner’s sentence if it finds that

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3852(c).

“To determine whether extraordinary and compelling reasons exist in an individual case, we

consider the circumstances of the COVID-19 pandemic, the defendant’s health conditions, the

defendant’s age and the risk of contracting COVID-19 at the defendant’s facility.” Babbitt, 2020

WL 6153608, at *5. Courts also consider whether the defendant is “close to his release date.”

Rodriguez, 451 F. Supp. 3d at 405. For example, in Rodriguez, the court granted compassionate



                                                6
          Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 7 of 12




release where the defendant, who had “diabetes, high blood pressure, and liver abnormalities,”

served seventeen years of a twenty-year sentence. Id. at 394. The Rodriguez court stated that

“[k]eeping [defendant] in prison . . . makes a marginal difference to his punishment. But the

difference to his health could be profound.” Id. at 405. The Court next turns to pro se

defendant’s health-related issues.

        First, pro se defendant’s medical conditions place him at increased risk. His medical

records confirm he was diagnosed with Type 2 diabetes mellitus and has a BMI above 30.

According to the Centers for Disease Control and Prevention (“CDC”), individuals with Type 2

diabetes mellitus or a BMI above 30 are at “increased risk for severe illness for COVID-19.”

Gov’t Resp. at 8 (citing CDC’s website).

        Second, it is undisputed that FCI Gilmer has active COVID-19 cases. The BOP website

states that, as of February 9, 2021, FCI Gilmer has nine active COVID-19 cases, and more than

300 inmates have tested positive for COVID-19 since the onset of the pandemic.

        Third, pro se defendant has served approximately 75% of his twenty-five year sentence

for offenses related to cocaine distribution. Pro se defendant was convicted for his role as a

“street-level dealer [at] the bottom rung of the conspiracy . . . .” Mem. and Order dated Aug. 19,

2015, at 3. Keeping pro se defendant in prison until his anticipated release date in March 2026

could make a “profound” difference to his health, but would only “make[] a marginal difference

to his punishment.”5 Rodriguez, 451 F. Supp. 3d at 405.

        The Court concludes that the combination of these circumstances—the nature of the

crimes of conviction, pro se defendant having served the majority of his sentence, his medical


5
    This case is unlike United States v. Nelson Rodriguez, No. 12-486, 2021 WL 601510 (E.D. Pa. Feb. 12, 2021)
    (DuBois, J.), in which this Court denied compassionate release to a defendant who served the majority of his
    sentence. Unlike this case, where pro se defendant was a street-level dealer, the defendant in United States v.
    Nelson Rodriguez was convicted for “his role as a leader of a cocaine trafficking ring.” 2021 WL 601510 at *1.

                                                        7
         Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 8 of 12




conditions, and the conditions at FCI Gilmer—constitute an “extraordinary and compelling

reason” warranting compassionate release. 18 U.S.C. § 3852(c).

               2. Danger to the Community

       “Before granting a motion for compassionate release based on an extraordinary and

compelling reason, a court must find that the defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).” Babbitt, 2020 WL 6153608, at

*9. Under Section 3142(g), courts must consider the nature and circumstances of the offense

charged, “the history and characteristics of the person,” and “the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.

§ 3142(g).

       In weighing “the nature and circumstances of the offense charged,” courts “focus on the

violence of the crime and how long ago the crime took place.” United States v. Ladson, No. 04-

697, 2020 WL 3412574, at *7 (E.D. Pa. June 22, 2020). To determine “the history and

characteristics of the person,” courts consider the defendant’s (1) “criminal background”;

(2) “disciplinary record in prison”; (3) “participation in prison programming”; and (4) support

from family. Id. at *8. Courts have not required the defendant “to have a clean behavioral

record while in prison.” Id.

       The Court recognizes that pro se defendant has “committed a lot of crime in the past.”

Sentencing Tr. 51:4–6. His criminal history involves convictions for drug-related crimes and

false reporting to law enforcement. Although this criminal history is serious, pro se defendant

has never been convicted of a violent crime, and he has received only one disciplinary infraction

in nearly ten years. Gov’t Resp. at 7.




                                                 8
          Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 9 of 12




       Pro se defendant’s disciplinary record in prison is similar to that of the defendant in

Ladson. Like pro se defendant, who has only one disciplinary infraction since 2012, for

“engaging in a group demonstration,” the defendant in Ladson’s “most recent infraction—for

disruptive group behavior—was his first infraction in five years.” Ladson, 2020 WL 3412574, at

*9. Pro se defendant claims he received his most recent infraction when he “was helping” the

defendant in Ladson to “deescalate [a] conflict.” Document No. 797 at 2. The Court in Ladson

granted compassionate release, stating that the defendant’s “disciplinary track record does not

indicate he would be [a] dangerous member of his community.” 2020 WL 3412574, at *9.

       Pro se defendant’s history of drug dealing is more than a decade behind him, and he has

presented evidence that he “has been working hard to become a better person” while in prison.

Document No. 797 at 1. He submitted certificates showing that he recently completed two drug

abuse treatment programs. Id. at 9. Pro se defendant also claims he has “strong family support

thats [sic] ready and willing to help in all areas that’s needed.” Id. at 2. He states that, “[s]hould

the Court grant this motion, [he] will be living with his sister, Sonja,” in Chester, Pennsylvania.

Def.’s Mot. at 8.

       For the foregoing reasons, the Court concludes that pro se defendant is not a danger to

the safety of others or to the community under 18 U.S.C. § 3142(g).

               3. Section 3553(a) Factors

       Finally, the Court considers whether compassionate release is warranted under the factors

set forth in 18 U.S.C. § 3553(a). “Because section 3553(a) establishes factors to consider in

initially imposing a sentence, not every factor applies here.” Rodriguez, 451 F. Supp. 3d at 406.

The applicable Section 3553(a) factors are:

       (1) the nature and circumstances of the offense and the defendant’s history and
       characteristics; (2) the need for the sentence to reflect the seriousness of the

                                                  9
         Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 10 of 12




       offense, promote respect for the law, provide punishment, deter criminal conduct
       and protect the public from further crimes by the defendant; (3) the kinds of
       sentences and sentencing ranges available; and (4) the need to avoid unwarranted
       sentence disparities among defendants committing similar offenses.

Babbitt, 2020 WL 6153608 at *10 (citing 18 U.S.C. § 3553(a)).

       The Court first considers “the nature and circumstances of the offense and the history and

characteristics of the defendant.” 18 U.S.C. § 3553(a).

       As discussed supra, pro se defendant was convicted for his role as a “street-level dealer

[at] the bottom rung of the conspiracy . . . .” Mem. and Order dated Aug. 19, 2015, at 3. His

criminal history is mostly comprised of drug-related offenses and includes no violent crimes.

Furthermore, he has presented evidence of his efforts to rehabilitate himself while serving his

current sentence.

       The Court next considers “the need for the sentence imposed.” Id. The Court must

impose a sentence that is “sufficient, but not greater than necessary” to reflect the seriousness of

the offense, promote respect for the law, provide punishment, deter criminal conduct and protect

the public from further crimes by the defendant. Id. “[I]t is essential for courts to conduct a

searching and individualized inquiry into the circumstances surrounding each defendant’s

involvement in a conspiracy to ensure that the defendant’s sentence accurately reflects his or her

role.” United States v. Williams, 974 F.3d 320, 365 (3d Cir. 2020) (quoting United States v.

Metro, 882 F.3d 431, 439 (3d Cir. 2018)).

       With good time credit, pro se defendant has served approximately 222 months, or 75%,

of his 300-month sentence for non-violent, drug-related offenses. Significantly, “[a]lthough [he]

was charged with conspiracy to distribute more than five kilograms of cocaine,” he was “directly

responsible for the distribution of only 269.4 grams of cocaine.” Mem. and Order dated Aug. 19,

2015, at 3. In light of his role as a “street-level dealer,” his medical conditions, and the presence


                                                 10
         Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 11 of 12




of COVID-19 at FCI Gilmer, prolonging pro se defendant’s incarceration would impose a

sentence that is “greater than necessary.” 18 U.S.C. § 3553(a).

       Finally, the Court considers the Government’s argument that pro se defendant’s

“mandatory minimum sentence under 21 U.S.C. § 841(b)(1)(A) would be 25 years” if he were

sentenced today. Gov’t Resp. at 6 n.3.

       As a preliminary matter, this Court recently stated in United States v. Ezell that, pursuant

to §§ 3582(C)(1)(a)(i), 3553(a), and 3142(g), it “has authority to reduce [a defendant’s] sentence

to a length it deems appropriate, even if that length is shorter than the current mandatory

minimum.” No. 02-815-01, 2021 WL 510293, at *7 (E.D. Pa. Feb. 11, 2021) (DuBois, J.).

“[S]everal other district courts, including one in this District, [] have reduced sentences to below

the current mandatory minimum in granting compassionate release.” Id. at *8; Rodriguez, 451 F.

Supp. 3d at 394. For example, in Rodriguez, the court granted compassionate release where the

defendant was “in year seventeen of a twenty-year, mandatory-minimum sentence for drug

distribution and unlawful firearm possession.” Rodriguez, 451 F. Supp. 3d at 394.

       The Court concludes that a reduction to time served is appropriate in this case on the

ground that pro se defendant’s time in prison has already accomplished all the goals of

sentencing and his continued incarceration would serve no meaningful purpose. Further, pro se

defendant has already served a longer sentence than his co-defendants Jamal Rideout and Larry

Davis—who, like pro se defendant, were charged as street-level dealers at the bottom rung of the

conspiracy. “Davis was released from prison on October 22, 2012; Rideout was released from

prison on February 26, 2014.” Mem. and Order dated Aug. 19, 2015, at 28–29.

       For the foregoing reasons, the Court concludes that the § 3553(a) factors weigh in favor

of compassionate release.



                                                 11
          Case 2:04-cr-00680-JD Document 819 Filed 02/18/21 Page 12 of 12




            C. Additional Motions

         As discussed supra, in addition to the Motion for Compassionate Release, pro se

defendant also filed motions: (1) seeking discovery regarding FCI Gilmer’s efforts to limit the

spread of COVID-19; (2) seeking to “continue his time to respond to the government’s reply” to

the Motion for Compassionate Release; and (3) requesting that the Court “strike the medical

records related to his weight and diabetes.” Document Nos. 807, 808, 809. In light of the

Court’s decision on pro se defendant’s Motion for Compassionate Release, the Court denies

these additional motions as moot.

   IV.      CONCLUSION

         For the foregoing reasons, pro se defendant’s Motion for Compassionate Release is

granted. Pro se defendant’s sentence is reduced to time served, approximately 222 months after

adjustment for good time credit. Pro se defendant’s Motion for Discovery, Motion to Continue,

and Motion for Order are denied as moot. An appropriate order follows.




                                                12
